      Case 1:15-cv-02079-KBJ-RMM Document 49 Filed 12/13/18 Page 1 of 5



                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


                                                  )
CAPITALKEYS, LLC,                                 )
                                                  )
                              Plaintiff,          )   No. 1:15-cv-02079-KBJ
                                                  )
                         v.                       )   DEFENDANT CENTRAL BANK OF
                                                  )   THE DEMOCRATIC REPUBLIC OF
DEMOCRATIC REPUBLIC OF CONGO,                     )   THE CONGO’S MOTION FOR
et al.,                                           )   EXTENSION OF TIME
                                                  )
                              Defendant.          )
                                                  )

        DEFENDANT CENTRAL BANK OF THE DEMOCRATIC REPUBLIC
       OF THE CONGO’S MOTION FOR EXTENSION OF TIME TO MOVE TO
                MODIFY OR SET ASIDE DEFAULT JUDGMENT

       Pursuant to this Court’s Rule 5(b), Defendant Central Bank of the Democratic Republic

of the Congo (“Central Bank”) moves this Court for an extension of time in which to move for

an order modifying or setting aside the Court’s entry of default judgment against it to Friday,

February 15, 2018. In support of its Motion, the Central Bank states as follows:

       1.      Plaintiff CapitalKeys alleges in this litigation that defendants Central Bank and

the Democratic Republic of Congo breached contractual obligations owed to it, were unjustly

enriched, and cost CapitalKeys business opportunities. For relief, CapitalKeys seeks damages in

excess of $20 million.

       2.      On October 6, 2017, the Court entered a default judgment against both defendants

in the amount of $12,919,554.66. In that Order, the Court further provided that “any party may

move for an order modifying or setting aside this default judgment for good cause pursuant to

Federal Rule of Civil Procedure 55(c)” on or before December 17, 2018. (Dkt. #35.) The
      Case 1:15-cv-02079-KBJ-RMM Document 49 Filed 12/13/18 Page 2 of 5



Court’s Order thus provided an opportunity for one or both of the defendants to participate and

defend their interests in the litigation by seeking to modify or set aside the default judgment.

       3.      The Court may grant an extension of this deadline that it set for good cause. Fed.

R. Civ. P. 6(b); Court Rule 5(b). The “good cause” standard is not a high one given “this

Circuit’s strong preference in favor of resolution of genuine disputes on their merits.” Battle v.

District of Columbia, 21 F. Supp. 3d 42, 45 (D.D.C. 2014). Accordingly, “good cause” just

“means a valid reason for delay.” Id.

       4.      Here, there are valid and substantial reasons for the Court to extend the time for

the Central Bank to move for an order modifying or setting aside the Court’s entry of default

judgment. While undersigned counsel appreciates this matter has been pending for some time,

the Central Bank has vital interests in jeopardy in this action and has not been represented by

counsel at any point thus far. Undersigned counsel was just engaged today, however, to

represent and defend the Central Bank in these proceedings, and accordingly entered a notice of

appearance contemporaneously with filing this motion for relief from the current deadline.

       5.      In its October 6, 2017, Order, the Court sought to provide the defendants an

opportunity to modify or set aside the substantial default judgment entered against them. Now

that the Central Bank is represented by counsel in this matter, its counsel should have an

opportunity meaningfully to participate on its behalf in these proceedings and address the default

judgment against it as the Court contemplated. That is consistent with the Court’s Order and

advances the core interests of fairness and justice that underpin our adversarial system.

       6.       In order for counsel to defend the Central Bank in this action, and to move to

modify or set aside the default judgment on its behalf, counsel needs and respectfully requests

additional time to review the status of the litigation and related filings and materials and




                                                 -2-
      Case 1:15-cv-02079-KBJ-RMM Document 49 Filed 12/13/18 Page 3 of 5



investigate procedural and other issues as well as the claims alleged and potential defenses.

Additional time is particularly necessary given the advanced stage of these proceedings and that

the Central Bank, with whom counsel will need to confer extensively, is a foreign entity whose

personnel and representatives speak a foreign language and are located in a faraway time zone.

Relevant documents are also likely to be written in a foreign language and located abroad.

       7.      These circumstances present “good cause” for an extension and valid reasons for

a modest delay. See McFadden v. Washington Metropolitan Area Transit Authority, No. 14-

1115, 2014 WL 12776122, at *2 (D.D.C. 2014) (finding good cause for extension of time to

evaluate “complicated” and “time-consuming” complaint). Indeed, allowing the Central Bank

additional time it needs fully and completely to defend its interests and address the default

judgment entered against it in this action ultimately serves “the interest of United States’ foreign

policy to encourage foreign states to appear before our courts.” Practical Concepts, Inc. v.

Republic of Bolivia, 811 F.2d 1543, 1552 (D.D.C. 1987). For “[w]hen a defendant foreign state

has appeared and asserts legal defenses, albeit after a default judgment has been entered, it is

important that those defenses be considered carefully and, if possible, that the dispute be

resolved on the basis of all relevant legal arguments.” Id.

       8.      In light of the complex nature of these proceedings, their advanced stage, and the

vital interests of the foreign Central Bank at stake, the Central Bank respectfully requests a 60-

day extension of time in which to move for an order setting aside the Court’s entry of default

judgment against it, up to and including Friday, February 15, 2018. The Central Bank will at

that time be prepared to move both to set aside the Court’s entry of default judgment, and, if the

Court allows it, to file an answer or other responsive pleading in this case.

       9.      This is the first extension of time requested by the Central Bank.




                                                 -3-
      Case 1:15-cv-02079-KBJ-RMM Document 49 Filed 12/13/18 Page 4 of 5



       10.     This motion only impacts the Court’s December 17, 2018, deadline. There are no

other deadlines pending in this matter.

       11.     Plaintiff will not be prejudiced by a 60-day extension of time for the Central Bank

to seek an order modifying or setting aside the default judgment entered against it. This matter

has been pending for some time, and an additional 60 days for the Central Bank to address the

Court’s Order will not unduly delay the resolution of this matter or otherwise prejudice

Plaintiff’s interests. See McFadden, 2014 WL 12776122, at *3 (holding extension of time

appropriate where it would neither impact other deadlines nor prejudice plaintiff). Given the

Central Bank has not been represented by counsel in this litigation to date despite its vital

interests in the outcome, any possible prejudice to Plaintiff from a modest delay is far

outweighed by the prejudice and injustice to the Central Bank from denying it an opportunity

meaningfully to participate and defend itself through counsel.

       12.     Pursuant to Local Rule 7(m), undersigned counsel contacted counsel for Plaintiff

on December 10, 2018. Opposing counsel does not consent to this Motion.


Dated: December 13, 2018

                                    By:     /s/ Paul Werner

                                            Paul Werner (D.C. Bar No. 482637)
                                            Hannah Wigger (D.C. Bar No. 208851)
                                            Sheppard, Mullin, Richter & Hampton LLP
                                            2099 Pennsylvania Avenue NW
                                            Washington, D.C. 20006
                                            Telephone: 202-747-1931
                                            Facsimile: 202-747-3817
                                            pwerner@sheppardmullin.com
                                            hwigger@sheppardmullin.com

                                            Attorneys for Defendant Central Bank of the
                                            Democratic Republic of Congo




                                                 -4-
      Case 1:15-cv-02079-KBJ-RMM Document 49 Filed 12/13/18 Page 5 of 5



                                CERTIFICATE OF SERVICE

       On December 13, 2018, I electronically filed the foregoing document through the

CM/ECF system, which will send a notice of electronic filing to the attorneys of record.




                                                /s/ Paul A. Werner
                                                Paul A. Werner




                                               -5-
